Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a national stage entry of PCT/CN2019/096780 (international filing date: 07/19/2019), that claims foreign priority to application 201810897194.8 of China (filed 08/08/2018).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 line 1 and 3, this claim is unclear and ambiguous.  For example, while the preamble is claiming a computer readable storage medium as an independent claim format, however, the claim body is recited as a dependent claim of claim 1 and claiming a method.  If applicant’s intention is indeed for claiming a computer readable storage medium as an independent claim format, the examiner suggests the applicant to amend claim 20.
Claim 18 line 1 and 3, this claim is unclear and ambiguous.  For example, while the preamble is claiming an apparatus (i.e. base station) as an independent claim format, however, the claim body is recited as a dependent claim of claim 1 and claiming a method.  If applicant’s intention is indeed for claiming a computer readable storage medium as an independent claim format, the examiner suggests the applicant to amend the claim by writing out with subject matters that are same or similar as those recited in claim 1.  Similar problem appears in claim 19.

Claim Rejections - 35 USC § 101
Claims 17 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 17 recites in the preamble “computer readable storage medium” that does not exclude the embodiments of "signal" per se or "carrier wave", and therefore it is directed to non-statutory subject matter.  It is suggested that the “computer readable storage medium” be changed to --- non-transitory computer readable storage medium --- to overcome the rejection.  Similar problem appears in claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20190058620 A1, hereinafter Liu), in view of PARK et al. (US 20180227867 A1, hereinafter PARK).

Regarding claim 1, Liu teaches a method for indicating a position of a synchronization signal block, comprising (in general, see fig. 3-4 and their corresponding paragraphs at least 57-63; see also fig. 5-6 and their corresponding paragraphs at least 64-79 for additional embodiments that may also be relevant):
acquiring position offset information between an actual transmission position and a theoretical transmission position of the synchronization signal block (see at least para. 58-60 along with fig. 4, e.g. how the base station indicates the eight SS block indexes to the terminal); and 
transmitting the synchronization signal block to a User Equipment (UE) at the actual transmission position, wherein the synchronization signal block carries the position offset information, so that the UE determines the theoretical transmission NOTE: The examiner believes the phrase “Example Embodiment 4” is in an incorrect position and should be placed after paragraph 63.  In other words, Example Embodiment 3 should include paragraphs 57-63).
Liu differs from the claim, in that, it does not specifically disclose for synchronization; which is well known in the art and commonly used for improving system performance and reliability.
PARK, for example, from the similar field of endeavor, teaches similar or known mechanism of for synchronization (in general, see fig. 6 and corresponding paragraphs, in particular, see at least para. 122-125, e.g. terminal synchronizes with NR system); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate PARK into the method of Liu for improving system performance and reliability.

Regarding claim 2, Liu in view of PARK teaches the position offset information is indicated by an initial sequence of Physical Broadcast Channel (PBCH) Demodulation Reference Signal (DMRS) in the synchronization signal block.  (Liu, see at least para. 63, e.g. SS block index is indicated by the PBCH DMRS time domain position in this embodiment)

Regarding claim 3, Liu in view of PARK teaches the position offset information comprises the number of synchronization signal blocks by which the theoretical transmission position is offset from the actual transmission position.  (Liu, see at least para. 63, e.g. also possible to use the PBCH DMRS time domain position to indicate other SS block index information, for example, the synchronization signal window group SS burst set number, slot number within SS burst, SS block number within slot, SS block in SS burst set Number, SS block number in SS burst, slot number in SS burst set)

Regarding claim 4, Liu in view of PARK teaches the position offset information comprises the number of time slots by which the theoretical transmission position is offset from the actual transmission position.  (Liu, see at least para. 63, e.g. also possible to use the PBCH DMRS time domain position to indicate other SS block index information, for example, the synchronization signal window group SS burst set number, slot number within SS burst, SS block number within slot, SS block in SS burst set Number, SS block number in SS burst, slot number in SS burst set)

Regarding claim 5, this claim is rejected for the same reasoning as claim 1.  To be more specific, one skilled in the art would have known that claim 5 performs reverse procedures of those of claim 1; more specifically, it would be an user equipment (UE) performs the reverse receiving from and transmitting to an base station (BS) of claim 1.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 1.

Regarding claims 6, 7, and 8, in view of claim 5 above, these claims are rejected for the same reasoning as claims 2, 3, and 4, respectively.

Regarding claims 13, 14, 15, and 16, these claims are rejected for the same reasoning as claims 5, 6, 7, and 8, respectively, except each of these claims is in apparatus claim format.
To be more specific, Liu in view of PARK also teaches a same or similar apparatus with circuitries (Liu, see at least fig. 10), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 17, this claim is rejected for the same reasoning as claim 1 except this claim is in computer readable storage medium claim format.
To be more specific, Liu in view of PARK also teaches a same or similar apparatus with computer readable storage medium (Liu, see at least fig. 10), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 18, this claim is rejected for the same reasoning as claim 1 except this claim is in apparatus claim format.
To be more specific, Liu in view of PARK also teaches a same or similar apparatus with processor and memory (Liu, see at least fig. 10), which are well known 

Regarding claim 19, this claim is rejected for the same reasoning as claim 5 except this claim is in apparatus claim format.
To be more specific, Liu in view of PARK also teaches a same or similar apparatus with processor and memory (Liu, see at least fig. 10), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 20, this claim is rejected for the same reasoning as claim 5 except this claim is in computer readable storage medium claim format.
To be more specific, Liu in view of PARK also teaches a same or similar apparatus with computer readable storage medium (Liu, see at least fig. 10), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465